DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 2 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Reymann et al. US PG Pub (US 20190061619 A1) in view of Womack et al. US PG-Pub(US 20180121738 A1) .
Regarding Claim 1, Reymann teaches a riding manner evaluation apparatus (Fig. 1, 100) comprising: a memory (¶[0004], The vehicle may include a vehicle body, a drive mechanism configured to propel the vehicle body, an audio/video communications device that is in communication with a remote control system, an imaging sensor, a processing unit in communication with the drive mechanism, the audio/video communications device, and the imaging sensor, and a memory having instructions stored thereon);and a processor (Fig. 1, 110) programmed to: detect inappropriate behavior by a passenger riding in a vehicle under automatic driving control, from a video of an interior compartment of the vehicle captured by an imaging device in the vehicle(¶[0027], the autonomous vehicle 100 may include an interior camera system 114. Interior camera system 114 may be mounted within the passenger cabin of the autonomous vehicle 100 and may be designed to monitor any passengers within the autonomous vehicle 100.) and evaluate riding manners of the passenger (¶[0004], a processing unit in communication with the drive mechanism, the audio/video communications device, and the imaging sensor, and a memory having instructions stored thereon. When executed, the instructions may cause the processing unit to detect, using the imaging sensor, improper behavior by a passenger on the transit vehicle, communicate, using the audio/visual communications device, a notification to the passenger that the improper behavior was detected, and detect, using the imaging sensor, that the passenger has not rectified the improper behavior. The instructions may also cause the processing unit to record, using the imaging sensor, an image of the passenger, communicate an alert to a security device); 
Reymann does not explicitly teach detect an appearance of a predetermined object indicating possibility of inappropriate behavior and a disappearance of the predetermined object indicating possibility of exceptional behavior, collect in the memory, whenever the appearance or disappearance is detected, the video in a predetermined interval including a time when the appearance or disappearance is detected;


    PNG
    media_image1.png
    562
    354
    media_image1.png
    Greyscale

Womack teaches detect an appearance of a predetermined object indicating possibility of inappropriate behavior([0018] Analysis of captured data may result in a description of the identified data or object. A description of identified data may include a description of the nature of the identified data. [0019] For example, one or more patterns used to identify data that appears in captured data may include a pattern for a firearm. The examiner interprets that the prior art is detecting potential threats a disappearance of the predetermined object of the predetermined object indicating possibility of exceptional behavior(¶[0028] Alignment data may identify the time in the captured video when the identified data occurs. For example, alignment data may identify a frame where the identified data was found. Alignment data may include an elapsed time from a start of the captured data to the location of identified data. Alignment data may include a start time and an end time relative to the captured data for the time when the identified data first appears in the captured data and the time when the identified data disappears from the captured data. The examiner interprets that the prior art is capable of identifying both the appearance and disappearance of a weapon. So it would be obvious that once the weapon is disappears there is a possibility of exceptional behavior as there is no more threat.)
collect in the memory(¶[0036] Records of identified data and/or alignment data may be generated and/or stored in any form. Records of identified data and/or alignment data may include digital numerical data (e.g., integer, floating point), digital alpha-numeric data (e.g., ASCII), or any other type of digital data suitable for storing in a memory system), whenever the appearance or disappearance is detected, the video in a predetermined interval including a time when the appearance or disappearance is detected (¶[0028] Alignment data may identify the time in the captured video when the identified data occurs. For example, alignment data may identify a frame where the identified data was found. Alignment data may include an elapsed time from a start of the captured data to the location of identified data. Alignment data may include a start time and an end time relative to the captured data for the time when the identified data first appears in the captured data and the time when the identified data disappears from the captured data.)
It would have been obvious at the time of filing to one of ordinary skill in the art to add the teaching of Womack to Reymann in order to detect the appearance of an object in the captured video indicating inappropriate activity. One skilled in the art would have been motivated to modify Reymann in this manner in order to provide timely reports to the user and/or associates regarding the captured data. (Womack, ¶[0013])
Regarding Claim 2, the combination of Reymann and Womack teaches the riding manner evaluation apparatus according to claim 1, where Reymann teaches wherein the processor is programmed to: determine whether or not the passenger has behaved inappropriately based on the video stored in the memory, and  (Fig. 4, ¶[0053], The passenger's face data can be passed to the persistent fare evader recognition server (438), which can then compare the facial data to a massive database of previous offenders to see whether they are a repeat offender. At a configurable threshold of offences the persistent fare evader recognition server (438) will generate a case file and send it to a remote wireless device of transport police (460) for enforcement. The case file may include a type of behavior detected, a time of the behavior, a location of the behavior (and possibly a destination of the vehicle on which the behavior was detected), identification information associated with the passenger (such as a name, photograph, video clip of the behavior, address of the passenger, and/or other data).
Regarding Claim 6, the combination of Reymann and Womack teaches the riding manner evaluation apparatus according to claim 1, where Reymann further teaches wherein the riding manner evaluation apparatus is configured as a server that receives the video through a network(¶ [0020] Autonomous vehicle (100) may also include a communications module (106). Communications module (106) may be configured to communicate with external devices, such as a remote control system and/or external security device, using one or more wireless communications protocols. For example, cellular signals such as 3G, 4G, LTE, and/or other cellular data networks may be used in conjunction with communications module (106). ¶ [0027], in some embodiments, autonomous vehicle (100) may include an interior camera system (114). Interior camera system (114) may be mounted within the passenger cabin of the autonomous vehicle (100) and may be designed to monitor any passengers within the autonomous vehicle (100). As seen in ¶[0027], The interior camera system will monitor the passenger and is capable of sending video to the server through the communications module of the system.).
Regarding Claim 7, the combination of Reymann and Womack teaches the riding manner evaluation apparatus according to claim 1, where Reymann further teaches wherein the riding manner evaluation apparatus is configured as a vehicle-mounted device that is installed in the vehicle (¶[0027], the autonomous vehicle 100 may include an interior camera system 114. Interior camera system 114 may be mounted within the passenger cabin of the autonomous vehicle 100 and may be designed to monitor any passengers within the autonomous vehicle 100.).
Regarding Claim 8, Reymann teaches a riding manner evaluation system comprising: a server([0047] The back office system 404 may also include a vehicle systems remote control server 430 that routes the messages from the remote driver in the call center to the relevant vehicle and may manage connections from possible hundreds of remote drivers to thousands of autonomous vehicles); and a vehicle-mounted device(¶[0027], an interior camera system (114). Interior camera system (114) may be mounted within the passenger cabin of the autonomous vehicle (100) and may be designed to monitor any passengers within the autonomous vehicle), communicatively connected to the server through a network (Fig. 1, ¶[0020], Autonomous vehicle 100 may also include a communications module (106). Communications module (106) may be configured to communicate with external devices, such as a remote control system and/or external security device, using one or more wireless communications protocols. For example, cellular signals such as 3G, 4G, LTE, and/or other cellular data networks may be used in conjunction with communications module 106. Other wireless protocols such as Wi-Fi, Bluetooth, WiMAX, and/or other wireless communications protocols may also be used. Communications module (106) may be used to interface the autonomous vehicle (100) with one or more external devices, such as other autonomous vehicles, a fleet management system, manually driven vehicles, mobile devices such as laptops, mobile phones, tablet computers, and the like, and/or other electronic devices):, the vehicle-mounted device being configured to: detect inappropriate behavior by a passenger riding in a vehicle under automatic driving control from a video of an interior compartment of the vehicle captured by an imaging device in the vehicle (¶[0004], a processing unit in communication with the drive mechanism, the audio/video communications device, and the imaging sensor, and a memory having instructions stored thereon. When executed, the instructions may cause the processing unit to detect, using the imaging sensor, improper behavior by a passenger on the transit vehicle, communicate, using the audio/visual communications device, a notification to the passenger that the improper behavior was detected, and detect, using the imaging sensor, that the passenger has not rectified the improper behavior. The instructions may also cause the processing unit to record, using the imaging sensor, an image of the passenger, communicate an alert to a security device);wherein the server is configured to evaluate riding manners of the passenger based on the video received from the vehicle-mounted device ([0044] The autonomous vehicle system 402 may also include a facial detection and video analytics system 424. The facial detection and video analytics system 424 is an on-vehicle camera fed video analytics system that searches incoming video feeds (from the cameras of the main display screen 408, secondary display screens 410, and/or separate cameras and/or other imaging sensors) for recognizable events or faces. For example, the facial detection and video analytics system 424 can detect crowd build up, abnormally fast moving passengers, passengers who haven't moved for too long, can track passengers who were refused entry to the vehicle and capture their image, and/or detect other behaviors. The examiner interprets that the video feed from the interior is being sent to the server where the riding manners are being evaluated by a remote driver.)Reymann does not explicitly teach detect an appearance of a predetermined object indicating possibility of inappropriate behavior and a disappearance of the predetermined object indicating possibility of exceptional behavior, and send to the server, when the appearance or disappearance is detected, the video in a predetermined interval including a time when the appearance or disappearance is detected. 

    PNG
    media_image1.png
    562
    354
    media_image1.png
    Greyscale

Womack teaches detect an appearance of a predetermined object indicating possibility of inappropriate behavior([0018] Analysis of captured data may result in a description of the identified data or object. A description of identified data may include a description of the nature of the identified data. [0019] For example, one or more patterns used to identify data that appears in captured data may include a pattern for a firearm. The examiner interprets that the prior art is detecting potential threats from a captured video and as seen in table 4. If a fire arm is detected which is considered inappropriate behavior an alert to dispatch will be sent.) a disappearance of the predetermined object of the predetermined object indicating possibility of exceptional behavior(¶[0028] Alignment data may identify the time in the captured video when the identified data occurs. For example, alignment data may identify a frame where the identified data was found. Alignment data may include an elapsed time from a start of the captured data to the location of identified data. Alignment data may include a start time and an end time relative to the captured data for the time when the identified data first appears in the captured data and the time when the identified data disappears from the captured data. The examiner interprets that the prior art is capable of identifying both the appearance and disappearance of a weapon. So it would be obvious that once the weapon is disappears there is a possibility of exceptional behavior as there is no more threat.)
and send to the server([0042] An evidence management system is a computer system (e.g., server) that receives data from one or more capture systems. An evidence management system receives captured data from capture systems and stores the captured data in such a manner that it may be used as evidence in a proceeding, such as a legal proceeding.), when the appearance or disappearance is detected, the video in a predetermined interval including a time when the appearance or disappearance is detected (¶[0028] Alignment data may identify the time in the captured video when the identified data occurs. For example, alignment data may identify a frame where the identified data was found. Alignment data may include an elapsed time from a start of the captured data to the location of identified data. Alignment data may include a start time and an end time relative to the captured data for the time when the identified data first appears in the captured data and the time when the identified data disappears from the captured data. The examiner interprets that the captured video of the appearance and disappearance of the object is being send to the evidence management system.)
It would have been obvious at the time of filing to one of ordinary skill in the art to add the teaching of Womack to Reymann in order to detect the appearance of an object in the captured video indicating inappropriate activity. One skilled in the art would have been motivated to modify Reymann in this manner in order to provide timely reports to the user and/or associates regarding the captured data. (Womack, ¶[0013])
Regarding Claim 9, Reymann teaches a riding manner evaluation method comprising: -3-Application No. 16/528,933 detect inappropriate behavior by a passenger riding in a vehicle under automatic driving control, from a video of an interior compartment of the vehicle captured by an imaging device in the vehicle(¶[0027], the autonomous vehicle 100 may include an interior camera system 114. Interior camera system 114 may be mounted within the passenger cabin of the autonomous vehicle 100 and may be designed to monitor any passengers within the autonomous vehicle 100.) and evaluate riding manners of the passenger (¶[0004], a processing unit in communication with the drive mechanism, the audio/video communications device, and the imaging sensor, and a memory having instructions stored thereon. When executed, the instructions may cause the processing unit to detect, using the imaging sensor, improper behavior by a passenger on the transit vehicle, communicate, using the audio/visual communications device, a notification to the passenger that the improper behavior was detected, and detect, using the imaging sensor, that the passenger has not rectified the improper behavior. The instructions may also cause the processing unit to record, using the imaging sensor, an image of the passenger, communicate an alert to a security device); 
Reymann does not explicitly teach detect an appearance of a predetermined object indicating possibility of inappropriate behavior and a disappearance of the predetermined object indicating possibility of exceptional behavior, storing in a memory, whenever the appearance or disappearance is detected, the video in a predetermined interval including a time when the appearance or disappearance is detected;


    PNG
    media_image1.png
    562
    354
    media_image1.png
    Greyscale

Womack teaches detect an appearance of a predetermined object indicating possibility of inappropriate behavior([0018] Analysis of captured data may result in a description of the identified data or object. A description of identified data may include a description of the nature of the identified data. [0019] For example, one or more patterns used to identify data that appears in captured data may include a pattern for a firearm. The examiner interprets that the prior art is detecting potential threats from a captured video and as seen in table 4. If a fire arm is detected which is considered inappropriate behavior an alert to dispatch will be sent.) a disappearance of the predetermined object of the predetermined object indicating possibility of exceptional behavior(¶[0028] Alignment data may identify the time in the captured video when the identified data occurs. For example, alignment data may identify a frame where the identified data was found. Alignment data may include an elapsed time from a start of the captured data to the location of identified data. Alignment data may include a start time and an end time relative to the captured data for the time when the identified data first appears in the captured data and the time when the identified data disappears from the captured data. The examiner interprets that the prior art is capable of identifying both the appearance and disappearance of a weapon. So it would be obvious that once the weapon is disappears there is a possibility of exceptional behavior as there is no more threat.)
storing in a memory (¶[0036] Records of identified data and/or alignment data may be generated and/or stored in any form. Records of identified data and/or alignment data may include digital numerical data (e.g., integer, floating point), digital alpha-numeric data (e.g., ASCII), or any other type of digital data suitable for storing in a memory system), whenever the appearance or disappearance is detected, the video in a predetermined interval including a time when the appearance or disappearance is detected (¶[0028] Alignment data may identify the time in the captured video when the identified data occurs. For example, alignment data may identify a frame where the identified data was found. Alignment data may include an elapsed time from a start of the captured data to the location of identified data. Alignment data may include a start time and an end time relative to the captured data for the time when the identified data first appears in the captured data and the time when the identified data disappears from the captured data.)
It would have been obvious at the time of filing to one of ordinary skill in the art to add the teaching of Womack to Reymann in order to detect the appearance of an object in the captured video indicating inappropriate activity. One skilled in the art would have been motivated to modify Reymann in this manner in order to provide timely reports to the user and/or associates regarding the captured data. (Womack, ¶[0013])
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Reymann et al. US PG Pub (US 20190061619 A1) in view of Womack et al. US PG-Pub(US 20180121738 A1) in further view of Wilson et al US PG-Pub (US 20190359220 A1).
Regarding Claim 3, while the combination of Reymann and Womack teaches the riding manner evaluation apparatus according to claim 1, they do not explicitly teach wherein the processor is programmed to: detect a change in shape or color of a predetermined fixture in the vehicle, or a reduction in distance between the passenger and another passenger to a predetermined threshold value or less and -2-Application No. 16/528,933evaluate the riding manners of the passenger based on the change in shape or color and the reduction in distance.
Wilson teaches wherein the processor is programmed to: detect a change in shape or color of a predetermined fixture in the vehicle, or a reduction in distance between the passenger and another passenger to a predetermined threshold value or less (¶[0053] Cameras within the autonomous automotive vehicle can also be used to improve the awareness of medical issues of the passenger. For instance, cameras and associated data analysis software can view and detect changes in the appearance of the passenger such as, but not limited to: swelling of body parts; dilated pupils; facial color changes; sweating; changes over time of the reflectiveness of the passenger's face due to sweating; gestures such as hands to the throat or flailing arms; holding his head; clutching his chest; constantly rubbing his face; and appearing to be collapsed or unconscious. The monitoring system of the invention can detect if the passenger has a facial color change or any change in appearance to determine if there is a medical emergency.); and -2-Application No. 16/528,933evaluate the riding manners of the passenger based on the change in shape or color and the reduction in distance (¶[0054] Step 308 analyzes the data gathering from the monitoring step 304 to determine whether the passenger of the autonomous automotive vehicle is potentially experiencing a medical emergency situation. If no medical emergency is detected, then the process continues back to step 304 for continued monitoring. If a possible medical emergency is detected in step 308 then the method moves to step 312 where an Emergency Medical Service is contacted and alerted of the situation, including being provided with the data gathered from all the sensors that are monitoring the passenger's health)
It would have been obvious at the time of filing to one of ordinary skill in the art to add the teaching of Wilson to Reymann and Womack such that the processor can detect changes in shape or color of an object in the vehicle. One skilled in the art would have been motivated to modify Reymann and Womack in this manner in order to monitor the safety of the passenger and assist in dispatching help in an emergency medical situation. (Wilson, ¶[0002]).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Reymann et al. US PG Pub (US 20190061619 A1) in view of Womack et al. US PG-Pub(US 20180121738 A1) in further view of Prakah-Asante US PG-Pub (2018/0281806 A1).
Regarding Claim 4, while the combination Reymann and Womack teaches the riding manner evaluation apparatus according to claim 1, they do not explicitly teach wherein the vehicle includes a sound collection device, the processor is programmed to: detect whether an average value of a sound level in a predetermined time has exceeded a predetermined threshold value; and, evaluate the riding manners of the passenger based on the average value of the sound level.
Prakah-Asante teaches wherein the vehicle includes a sound collection device (Fig. 1, ¶[0013] The interior microphone 12 is disposed within an interior passenger compartment of a vehicle for capturing conversational sounds therein);the processor is programmed to: detect whether an average value of a sound level in a predetermined time has exceeded a predetermined threshold value and evaluate the riding manners of the passenger based on the average value of the sound level. (Fig. 1, ¶[0014] The IOTA (14) includes a processor that determines whether a driver and other occupants are engaged in loud-spirited conversations. The IOTA (14) computes conversation sound energy levels which are specific characteristic noise levels within the interior passenger compartment of a vehicle based on the captured sound data and determines when the sound levels exceed a respective threshold such that conditions are flagged for adaptively modifying vehicle driver assistance systems (20) to assist the driver to maintain focus on the road of travel).; 
It would have been obvious at the time of filing to one of ordinary skill in the art to add the teaching of Prakah-Asante to Reymann and Womack such that the vehicle includes a sound collection device to evaluate the passengers’ behavior based on the noise in the car. One skilled in the art would have been motivated to modify Reymann and Womack in this manner in order to ensure the occupants in a vehicle are focused and aware while in a vehicle. (Prakah-Asante, ¶[0004])
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Reymann et al. US PG Pub (US 20190061619 A1) in view of Womack et al. US PG-Pub(US 20180121738 A1) and in further view of Myers et al. US PG-Pub(US 20180074494 A1).
Regarding Claim 5, while the combination of Reymann and Womack teaches the riding manner evaluation apparatus according to claim 1, they do not explicitly teach wherein the vehicle includes an odor sensor, the processor is programmed to: detect whether an odor measurement value has exceeded a predetermined threshold value; and evaluate the riding manners of the passenger based on the odor measurement value.
Myers teaches wherein the vehicle includes an odor sensor (Fig. 2, 220); 
the processor is programmed to: detect whether an odor measurement value has exceeded a predetermined threshold value and evaluate the riding manners of the passenger based on the odor measurement value(¶[0028] A passenger analysis module 214 analyzes passenger activities and behavior to identify impaired passengers, such as passengers who are impaired due to alcohol, drugs, or other health conditions. Passenger analysis module 214 can determine impaired passengers based on, for example, physical body movements, slurred speech, and the like. Additionally, passenger analysis module 214 may receive information from a blood alcohol sensor 218 and an odor sensor 220 which helps determine whether the passenger is impaired. For example, blood alcohol sensor 218 may determine the passenger's blood alcohol level using a breath sensor or other sensing mechanism. The odor sensor can help determine if the passenger is impaired and the blood alcohol sensor will determine if the blood alcohol level is higher than legal limit then the passenger is considered impaired which inappropriate behavior ).
It would have been obvious at the time of filing to one of ordinary skill in the art to add the teaching of Myers to Reymann and Womack such that the vehicle includes odor sensor to evaluate the safety of interior state of the vehicle. One skilled in the art would have been motivated to modify Reymann and Womack in this manner in order to detect the possibility of the passenger being impaired and minimize the likelihood of the passenger getting sick in the vehicle. (Myers, ¶[0028])
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAN D HOANG whose telephone number is (571)272-4344.  The examiner can normally be reached on Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire X. Wang can be reached on (571) 270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAN HOANG/Examiner, Art Unit 2663                  

/CLAIRE X WANG/Supervisory Patent Examiner, Art Unit 2663